Case 20-10343-LSS Doc 3887 Filed 05/13/21 Page1of2

C |
Claim Number - SA a. | [ E D

May 5, 2021 2021MAY 13 AM 9:08

US s BANKR u PTC Y COUR

To Whom It May Concern, 1 OF DELAWA

This letter is regarding my experiences and subsequent fall out from my time in
the boy scouts.

| want to express my emotions and subsequent life path due to my experience
when | was a Boy Scout. The Boy Scouts have always been an organization that
one looked up to and revered. The joy and excitement | felt when being accepted
by the Boy Scouts was great. | was grateful when my mother sent me to the Boy
Scouts.

| view of this excitement one can only image the pain and disappointment that a
young impressionable boy went through when the unimaginable betrayal of
abuse at the hands of the Scout leader, Mr. a 00~ 101 Vernon City, CA.
Once trust is lost it is a hard road to climb if ever the summit can be reached of
restored trust.

This loss of trust has followed me through all of my relationships with friends,
family and female attachments. It was key in my decision not to have children.

My sense of trust in others has never been restored and | have never reached that
summit of the uphill battle to regaining trust in other human beings.

| hope that this testimonial will be taken under consideration as how this life,
mine, has been irreparably damaged by the Boy Scout Organization and those
that were the representatives of the institution.

My life has been forever changed by my experiences and have been on ongoing
struggle to move forward by the betrayal.

 
Case 20-10343-LSS Doc 3887 Filed 05/13/21 Page 2 of 2

mn

a Sp Mm) LE
—_ (, ‘ an Cc
=_ : YW wd a
= | oe oP Ze
= 2° fA
= = _— : m
= S'2 a 8
= +S 2 TL
=~ \) < * Oo
= 2 & a OU
= - TO 3.
= ‘@) cy nh
— =\ CNS
= A
= a
= (s ES
= ~A 0 er.
= De a4
= cp v\
= 5 (\ 5)
3 — §
= a

—

00\A
UND4S NON\v

1 6Wd TZOZ AVW SD

 

 

 

 
